Citation Nr: 9909303	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  96-08 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
cephalgia, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1982 to 
February 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO decision which, in pertinent part, 
denied an increase in a 10 percent rating for cephalgia 
(headaches).  An RO hearing was conducted in April 1996.  A 
hearing was held before a member of the Board in February 
1998.  In May 1998, the Board remanded the claim for an 
increased rating for cephalgia to the RO for further 
evidentiary development.  (In May 1998, the Board also denied 
increased rating claims for other disabilities, and such 
issues are no longer on appeal.)  The case was returned to 
the Board in January 1999.


FINDING OF FACT

The veteran's cephalgia is manifested by frequent headache 
pain, the impairment from which approximates the analogous 
condition of migraine with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for cephalgia have 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 
4.124a, Diagnostic Code 8100 (1998).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1982 to 
February 1992.  A review of his service medical records shows 
that he was treated for headaches.

At a May 1992 VA compensation examination, the veteran 
complained of recurrent headaches.  He said the headaches 
recurred almost daily or at least every other day, 
occasionally with a pulsatile component and at other times a 
"pressure-type" sensation was felt.  He reported occasional 
lightheadedness, which caused him to take Tylenol and lie 
down.  He denied sensitivity to lights, nausea, or vomiting.   
The pertinent diagnosis was mixed cephalgia. 

A December 1992 RO decision established service connection 
for cephalgia, with a 10 percent rating.  (Service connection 
has also been established for other conditions including 
cervical strain with myofascial pain which is rated 10 
percent.)

Private medical records from J. S. Fulghum, M.D., dated from 
September 1993 to January 1994 reflect treatment for a 
variety of conditions, including headaches.  A November 1993 
treatment note shows that the veteran complained of severe 
daily headaches which began at the base of his head.  
Subsequent treatment notes indicate that he continued to 
complain of headaches.

By a letter dated in July 1995, a private chiropractor, C. B. 
Kubasko, indicated that the veteran was treated for neck pain 
with associated headaches (in addition to other complaints) 
in June 1995.  The pertinent diagnosis was cervico-cranial 
syndrome.

At a September 1995 VA examination, the veteran complained of 
migraine headaches.  He reported that he had pain in the left 
trapezius muscle which radiated to the base of his skull and 
caused a severe headache.  The examiner diagnosed, in 
pertinent part, history of myofascial pain and cervical 
strain with a normal physical examination.  Headaches were 
not diagnosed.

By a statement dated in April 1996, the veteran asserted that 
he had throbbing daily headaches, and that twice weekly such 
headaches were excruciating.

At an April 1996 RO hearing, the veteran said that he had an 
increased frequency of headaches with frequent motion of his 
neck, as was required in his position in the post office, and 
that when his neck was bothering him, his headaches 
intensified.  He said he had not missed work due to pain from 
his multiple service-connected disabilities (except for time 
missed due to a back disability), and that he worked through 
his pain.

At a January 1997 VA examination of his neck, the veteran 
complained of neck pain and frequent headaches which 
developed in his neck and radiated into his head.  Headaches 
were not diagnosed.

By a statement dated in May 1997, the veteran asserted that 
he had throbbing daily headaches, and that twice weekly such 
headaches were excruciating.  He said he did not seek medical 
care each time he had a headache, and said he took medication 
to alleviate his pain.

At a February 1998 Board hearing, the veteran reiterated many 
of his assertions.  He reported recent treatment for 
headaches by a private neurologist, Dr. Burdix.  He said the 
doctor initially prescribed Depakote but that he was no 
longer taking that medication.  He said his headaches had 
worsened, which he related to his service-connected neck 
disability.

Private medical records dated from December 1997 to August 
1998 from Rex Healthcare reflect treatment for a variety of 
conditions, including headaches.  A July 1998 procedure 
report indicates that the veteran was treated for history of 
chronic post-traumatic headache; the diagnostic impression 
was occipital neuralgia and myofascial pain.  The veteran was 
treated with bilateral occipital nerve blocks and trigger 
point injections to the back.  Two weeks later, in late July 
1998, the veteran said his headaches had decreased in 
intensity with no change in frequency.  The examiner again 
administered a trigger point injection; the diagnostic 
assessment was bilateral occipital neuralgia with secondary 
headache, improving, and myofascial pain syndrome.   An  
August 1998 consultation report indicates that the veteran 
reported receiving minimal relief from the previous 
injections.  He also complained of decreasing sensorium and 
memory loss since a motor vehicle accident.  Additional 
trigger point injections were given.  These medical records 
note the veteran continued to be employed by the post office 
(where he has worked for a number of years).

II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for his service-connected cephalgia is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's cephalgia (headaches) is rated by analogy (38 
C.F.R. § 4.20) under the rating code for migraine.  A 10 
percent rating is warranted for migraine headaches when there 
are characteristic prostrating attacks averaging one in 2 
months over the last several months.  A 30 percent rating is 
warranted when there are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  Migraine is rated 50 percent when there are very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

It appears that there may be some overlap of symptoms of 
service-connected cephalgia and service-connected cervical 
strain with myofacsial pain, and the rule against pyramiding 
of ratings forbids duplicate evaluations for the same 
symptoms.  38 C.F.R. § 4.14.  The veteran does not actually 
carry a diagnosis of migraine, but his service-connected 
cephalgia must be rated by analogy to migraine under Code 
8100.  

The veteran reports daily headaches with "excruciating" 
headaches twice per week.  The medical evidence shows fairly 
frequent headaches which have required recent treatment 
including injections.  While the headaches are not shown to 
be prostrating (as in the analogous condition of migraine) 
they do appear to be of a frequency and severity that related 
impairment approximates that found in migraine with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Such supports a 
30 percent rating for service-connected cephalgia, rating by 
analogy under Code 8100.  The Board has applied the benefit-
of-the-doubt rule in making this decision.  38 U.S.C.A. 
§ 5107(b).

The evidence clearly does not support an even higher rating 
of 50 percent for the service-connected cephalgia.  The 
veteran is able to maintain steady employment, and there is 
no evidence that his service-connected cephalgia results in 
impairment which approximates the analogous condition of 
migraine with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability (the 50 percent criteria under Code 8100).

For these reasons, and increased rating to 30 percent but no 
higher is warranted for cephalgia.




ORDER

An increased rating, to 30 percent, for cephalgia is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


